 1
     KIRK. J. ANDERSON (SBN 289043)
      kanderson@budolaw.com
 2    BUDO LAW, P.C.
 3
     5610 Ward Rd., Suite #300
      Arvada, CO 80002
 4   (720) 225-9440 (Phone)
 5   (720) 225-9331 (Fax)

 6
     Attorneys for Plaintiff Stormborn Technologies, LLC.
 7

 8
                      IN THE UNITED STATES DISTRICT COURT
 9
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                SAN FRANCISCO DIVISION
11

12

13
     STORMBORN TECHNOLOGIES, LLC,                 CASE NO.: 3:19-cv-07804-WHO

14

15
                         Plaintiff,

16
                                                  JOINT STIPULATION AND
                                                  ORDER FOR EXTENSION
     v.
17                                                OF TIME TO RESPOND TO
18
                                                  MOTION TO DISMISS

19
     TOPCON POSITIONING SYSTEMS,
                                                  JURY TRIAL DEMANDED
20
     INC.,

21

22
                         Defendant.

23

24

25

26

27

28
          STIPULATION AND ORDER FOR EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS
 1
           Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiff Stormborn Technologies,

 2   LLC and Defendant Topcon Positioning Systems, Inc. (collectively the “Parties”), by
 3
     and through their counsel of record, hereby stipulate as follows:
 4

 5         WHEREAS, Defendant filed its Motion to Dismiss (“Motion”) on December 31,

 6   2019 (Docket No. 16), and a hearing on the Motion is set for February 5, 2020;
 7
           WHEREAS, Plaintiff’s response to the Motion was originally due by January
 8

 9   14, 2020, and Defendant’s reply was due by January 21, 2020;

10         WHEREAS, Plaintiff requests additional time to respond to the Motion to allow
11
     counsel sufficient time to address the Motion that seeks to invalidate all claims in the
12

13   asserted patent;
14         WHEREAS, no party will be prejudiced by this extension;
15
           WHEREAS, this is Plaintiff’s first request for an extension of time in connection
16

17   with this Motion;
18
           NOW, THEREFORE, the Parties, by and through the undersigned counsel,
19
     hereby request that the Court extend Plaintiff’s time to respond to the Motion to
20

21   Dismiss from January 14, 2020 to January 21, 2020, and Defendant’s time to reply
22
     from January 21, 2020 to February 4, 2020.
23
           FURTHER, the Parties request that the hearing currently scheduled for February
24

25   5, 2020 at 2:00 p.m. be continued to March 4, 2020 at 2:00 p.m.
26
           IT IS SO STIPULATED.
27

28
                                             1
         STIPULATION AND ORDER FOR EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS
 1   Dated: January 14, 2020          Respectfully submitted,
 2

 3   OF COUNSEL:                      /s/Kirk J. Anderson
                                KIRK. J. ANDERSON (SBN 289043)
 4
                                kanderson@budolaw.com
     Howard L. Wernow
 5                              BUDO LAW, P.C.
     (pro hac vice forthcoming)
                                5610 Ward Rd., Suite #300
 6   SAND, SEBOLT & WERNOW
                                Arvada, CO 80002
     CO., LPA
 7                              (720) 225-9440 (Phone)
     Aegis Tower - Suite 1100
                                (720) 225-9331 (Fax)
 8   4940 Munson Street, N. W.
 9   Canton, Ohio 44718
     Phone: 330-244-1174        ATTORNEYS FOR PLAINTIFF
10   Fax: 330-244-1173
11   howard.wernow@sswip.com

12

13   Neil J. McNabnay, pending pro hac vice           /s/Rodeen Talebi
14
     Texas Bar No. 24002583                           RODEEN TALEBI (SBN 320392)
     mcnabnay@fr.com                                  FISH & RICHARDSON P.C.
15   Ricardo J. Bonilla, pending pro hac vice         500 Arguello Street, Suite 500
16
     Texas Bar No. 24082704                           Redwood City, CA 94063
     rbonilla@fr.com                                  (650) 839-5070 (Phone)
17   Michael A. Vincent, pending pro hac vice         (650) 839-5071 (Fax)
18
     Texas Bar No. 24105738
     vincent@fr.com
19
     FISH & RICHARDSON, P.C.                    ATTORNEYS FOR DEFENDANT
20   1717 Main Street, Suite 5000
21
     Dallas, Texas 75201
     Telephone: (214) 747-5070
22   Facsimile: (214) 747-2091
23

24

25

26

27

28
                                             2
         STIPULATION AND ORDER FOR EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS
 1
                                          ORDER

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4

 5   Dated: January 15, 2020
                                                Honorable Judge William H. Orrick
 6                                              United States District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             3
         STIPULATION AND ORDER FOR EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS
